Exhibit 10.73

THIRD AMENDMENT

TO THE

OUTSIDE DIRECTORS RESTRICTED SHARE UNIT PLAN

Background Information

 

A.

State Auto Financial Corporation (the “Company”) previously adopted and
maintains the Outside Directors Restricted Share Unit Plan (the “Plan”) for the
benefit of the Company’s outside Directors.

 

B.

The Company desires to amend the Plan to provide for prorated awards to
Directors elected or appointed to the Board at times other than in connection
with an annual meeting of shareholders.

 

C.

Section 7.1 of the Plan permits the Company’s Board of Directors to amend the
Plan.

Amendment of the Plan

The Plan is hereby amended as follows effective January 1, 2009, unless another
effective date is indicated herein:

 

1.

The title and first paragraph of Section 3.1 of the Plan are hereby amended in
their entirety to read as follows:

3.1 Awards of Restricted Share Units. Promptly following each annual meeting of
the shareholders of the Company on and after the Effective Date, each Outside
Director shall be automatically granted an Award of 1,400 restricted share units
(“Restricted Share Units”), or such lesser or greater number as determined by
the Administrative Committee in accordance with Section 6.2. Except for the
elections which may be made by each Participant as provided in the Plan, the
terms of each annual Award of Restricted Share Units shall be the same with
respect to each Participant. In addition, an Outside Director elected or
appointed to the Board other than in connection with an annual meeting of
shareholders shall be granted, at the time of such election or appointment, an
Award of Restricted Share Units equal to the number of Restricted Share Units
that was granted to each Outside Director following the preceding annual meeting
of shareholders, prorated based upon the number of anticipated days to the next
annual meeting of shareholders. The Company will credit the number of Restricted
Share Units awarded for each Plan Year to the Participant’s Account. If an
Organic Change occurs, then the number of Restricted Share Units to be awarded
to Participants as annual Awards shall be adjusted consistent with such Organic
Change.

 

2.

All other provisions of the Plan shall remain in full force and effect.

 

STATE AUTO FINANCIAL CORPORATION

By:

 

/s/ James A. Yano

Its:

 

Vice President and Secretary